Morgan, J.,
dissenting. The distillery in question is situated in a populous part of the city. The inhabitants in its immediate neighborhood are quiet, orderly, and most respectable people. Many of them have occupied the houses in which they now live for many years. The evidence in the record satisfies me that the defendants’ distillery is to them a nuisance, and that it greatly deteriorates the value of their property. The noise of its machinery is heard by day and by night; the smoke from its chimney, when the wind fe from a certain point of the compass, fills their houses, blackens the walls thereof, soils their furniture, settles upon the roofs, whence it is carried into their cisterns,. thus polluting the water which they use for all family purposes; the nauseating smell which heated grain gives out infects the air which they breathe. What is this but a nuisance ?
If the distillery had been ereoted and was in operation when the plaintiffs purchased their property,, they would have no right to complain. But they did not, many of them having been living in the same many years before the distillery was ever thought of.
The defendants claim that they are protected by a license from the city. I do not think that the Council has any power to authorize the erection of a nuisance in a populous portion .of the city.. If its power is- unlimited in tins regard, it can authorize the establishing of a soap *132factory in the neighborhood of tho St. Charles Hotel, for instance, and make that building and that neighborhood uninhabitable.
Defendants urge here, in their brief, that they give employment to many persons and add to the commerce and consequent wealth of tho city. I fear if they placed the number of persons employed by them in one column and the number of persons who are destroyed by the uso of the product of their manufactory in another, the balance would be greatly against them. But this is not the question. The question is •whether the defendants’ manufactory is a nuisance to the neighborhood in which it is operated. I think it is.
Tho next question is whether the city has the power to allow a nul-■sance to be established in a populous portion of tho city. I think not.
I am therefore of opinion that the judgment of the district court should be affirmed.